Citation Nr: 1340868	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-29 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case.

This case previously before the Board in February 2013 when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that another remand is necessary in order to ensure compliance with the February 2013 remand orders.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).   

Impaired hearing acuity is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.

The Veteran has alleged that his current bilateral hearing loss is the result of his exposure to acoustic trauma during service, to include his service in Vietnam.  He claims that he did not have hearing impairment prior to service entrance.  As detailed in the Board's February 2013 remand, the Veteran underwent audiometric testing in May 1968 and June 1968, prior to service entrance.  These testing results were clearly reported using the older ASA measurements, rather than the new ISO measurements, as ASA was identified as the measurements on the examination reports.  Converting the results of the testing in May 1968 to current ISO measurements results in puretone thresholds of 35, 30, 30 and 30 decibels in the right ear and 30, 25, 45 and 85+ decibels in the left ear at 500, 1000, 2000 and 4000 Hertz, respectively.  Similarly, converting the results of testing in June 1968 to current ISO measurements results in puretone thresholds of 10, 10, 30 and 25 decibels in the right ear, and 15, 15, 15 and 45 decibels in the left ear, at 500, 1000, 2000 and 4000 Hertz, respectively.

In February 2013, the Board noted that an etiological opinion as to the Veteran's hearing loss had been obtained in October 2007.  This examiner determined that the Veteran's hearing was within normal limits in the right ear on induction examination in May 1968 and June 1968.  However, as detailed in the Board's February 2013 remand, the October 2007 opinion was based on an inaccurate factual premise; namely, that the Veteran's right ear hearing was within normal limits at the time of the May 1968 and June 1968 audiometric evaluations.  The Board therefore directed that a new VA etiological opinion was to be obtained on remand.  

Such an etiological opinion was obtained in March 2013.  The examiner determined that it was not likely that the Veteran's current bilateral hearing loss began during service.  In reaching such determination, she found that the May 1968 examination revealed hearing within normal limits for the right ear and mild to severe hearing loss from 2000 to 4000 Hertz for the left ear and that the June 1968 examination showed hearing within normal limits for the right ear and mild hearing loss at 4000 Hertz for the left ear.  The examiner further noted that the December 1970 examination revealed hearing within normal limits bilaterally.  Based on such findings, she concluded that, as service medical records documented improvement in hearing thresholds during military service, it was not likely that the Veteran's current hearing loss began during military service.

The examiner again noted that the aforementioned service examinations revealed normal hearing in the right ear and further opined that it was not likely that a permanent increase in severity during service was noted for the right ear.  As relevant to the left ear, the examiner again observed that the May 1968 examination revealed mild to severe hearing loss from 2000 to 4000 Hertz for the left ear and that the June 1968 examination showed mild hearing loss at 4000 Hertz for the left ear, and opined that the pre-existing hearing loss improved during such time and throughout the Veteran's military service.  As such, she opined that it was at least as likely as not that the hearing loss noted in May 1968 and June 1968 was transient/temporary and, therefore, it was not likely that a permanent increase in service during service was noted for the left ear.  

In a separate section of the examination report, the examiner stated that hearing loss existed prior to service and that the Veteran's right ear hearing loss was not aggravated beyond normal progression in military service, but his left ear hearing was aggravated.  In support of such opinion, the examiner again noted the findings from the May 1968 examination as previously stated.

However, as the examiner incorrectly stated that the May 1968 and June 1968 induction examinations found right ear hearing loss to be within normal limits, such opinion is based on inaccurate factual premise.  Moreover, the examiner offered conflicting opinions regarding whether the Veteran had pre-existing left ear hearing loss that was aggravated beyond the normal progression during military service.  Therefore, a remand is required in order to obtain an addendum medical opinion so as to ensure compliance with the Board's previous remand orders. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the March 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss.  If the examiner who drafted the March 2013 opinion is unavailable, the opinion should be rendered by another audiologist or ENT physician.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the hearing loss noted on service department examinations in May 1968 and/or June 1968 underwent a permanent (as opposed to a transient or temporary) increase in severity during service?  Please provide a separate opinion with respect to each ear.  

In this regard, the examiner should reconcile her conflicting opinions regarding whether the Veteran had pre-existing left ear hearing loss that was aggravated beyond the normal progression during military service as she initially determined that it was at least as likely as not that the hearing loss noted in May 1968 and June 1968 was transient/temporary and, therefore, it was not likely that a permanent increase in service during service was noted for the left ear, but later stated that hearing loss existed prior to service and that the Veteran's left ear hearing was aggravated beyond normal progression in military service.

b.  If it is at least as likely as not that the Veteran's pre-existing hearing loss of the right and/or left ear underwent a permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease?  Please provide a separate opinion with respect to each ear.

In formulating opinions on the aforementioned questions, the audiologist or ENT physician should consider that audiometric testing in May 1968 and June 1968 were clearly conducted using the older ASA measurements.  Converting the results of testing in May 1968 to current ISO measurements results in puretone thresholds of 35, 30, 30, and 30 decibels in the right ear, and 30, 25, 45, and 85+ decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  Similarly, converting the results of testing in June 1968 to current ISO measurements results in puretone thresholds of 10, 10, 30, and 25 decibels in the right ear, and 15, 15, 15, and 45 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.

The audiologist or ENT physician should also consider and discuss whether any medically significant threshold shifts appear to have occurred at any frequencies during service in either ear, and should consider the Veteran's lay statements with respect to the onset and continuity of his hearing loss, and his in-service exposure to noise.

A complete rationale for all opinions must be provided. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


